DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/21/2022 has been entered. Claims 1-9 stand withdrawn. Claims 12 and 14 are canceled. Claims 10-11, 13, and 15-16 are examined on their merits below.
The Objection to claim 16 has been overcome by the amendment and is now withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0260011 A1, as cited in the previous Office action). 
Regarding claim 10, Ho teaches a method for manufacturing a negative electrode (preparation of slurry for anode and anode, Ho abstract and [0145]) for a secondary battery (lithium-ion batteries, Ho abstract), comprising:
preparing a carbon-based active material (selection of carbon active material, Ho [0026]);
preparing a pre-dispersion slurry (third suspension, Ho [0040, 0114]) by mixing 
a silicon-based active material (dispersing silicon-based material, Ho [0036]), 
a conductive material (dispersing first/second conductive agents, Ho [0036, 0039]), and 
a hydrophilic polymer binder (mixing binder material, Ho [0038]) having a plurality of hydroxy groups (binder materials listed in Ho [0106] – namely the acids, acetates, and alcohol polymeric binders – overlap those hydrophilic binder materials in instant Specification [0046]) in a dispersion medium (dispersant solution and solvents, Ho [0035, 0038]), 
wherein, in the pre-dispersion slurry, the hydrophilic polymer binder having the plurality of hydroxy groups is selectively adsorbed to a hydrophilic particle surface of the silicon-based active material (overlapping binder materials in Ho [0106], such as PAA or PVA, would achieve same function of silicon material adsorption as those in instant Specification [0046] since they are the same chemical composition, i.e. PAA or PVA – see MPEP 2112.01 – see also Ho [0067-0069] explaining importance of pre-dispersion of Si-based particles to prevent agglomeration);
mixing the carbon-based active material with the pre-dispersion slurry (mixing a carbon active material with the third suspension, Ho [0041, 0117]);
preparing a negative electrode slurry by mixing a water-based binder (list of binder material options in Ho [0106] – namely the rubbers – overlap with water-based binders in instant Specification [0058]) with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry (anode slurry prepared by mixing a binder material with the third suspension, Ho [0117]);
applying the prepared negative electrode slurry on a current collector (anode slurry coated onto anode current collector foil, Ho [0137, 0145]; and
forming a negative electrode by removing moisture from the negative electrode slurry (coated slurry film on anode collector coper foil were dried to obtain an anode, Ho [0145]).

Ho fails to explicitly teach mixing a thickener with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry.
However, Ho does teach that within the overall anode slurry mixture of [0010-0017], a dispersant is included within the slurry and can be selected from various cellulose compounds (Ho [0019]). The cellulose-based dispersant would act as a thickener within the first suspension and thus overall anode slurry; the cellulose-based material choices of dispersant taught by Ho [0019, 0074] overlap those for the thickener of instant Specification [0057] and could thus perform the same functions (MPEP 2112.02 I-II). Examiner notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Thus, a person having ordinary skill in the art would find it obvious that adding cellulose-based dispersant would disperse particles within and thicken the suspensions and overall slurry as needed within the Ho invention. Per MPEP 716.02(c)II, expected beneficial results are evidence of obviousness – that is, a skilled artisan, from these cited teaching of Ho, would have expected to achieve beneficial dispersion of particles within the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry when adding the cellulose-based dispersant/thickener to such mixture.
Thus, claim 10 is rendered obvious.

Regarding claim 11, Ho teaches the limitations of claim 10 above and teaches the pre-dispersion slurry is formed by dispersing (Ho [0047]) the silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded (Ho [0035-0040, 0048, 0106] – bonding of Si material and polymer binder functions same as those materials of instant Specification as cited above in regards to claim 10), and the conductive material (first and second conductive agents dispersed with Si-based material and binders which can be polymeric, Ho [0036, 0039, 0049, 0106]).

Regarding claim 13, Ho teaches the limitations of claim 10 above and teaches that a solid content of the pre-dispersion slurry is controlled (ranges of solids content of third suspension discussed in Ho [0116]) but fails to explicitly teach this viscosity being controlled such that the pre-dispersion slurry has a viscosity of 3000 to 10000 cp.
However, Ho does teach that viscosity control of the overall anode slurry is essential to performing the coating process in order to stabilize the anode slurry (Ho [0136-0137]). Ho additionally teaches in [0137] that such stability is achieved by constant viscosities in different parts of the anode slurry, allowing it to retain uniform dispersion. The third suspension (reading upon the pre-dispersion slurry) is one part of the anode slurry taught by Ho, as cited above. Ho [0136] teaches the anode slurry viscosity is controlled from 1,000 cps to 10,000 cps, which overlaps the range instantly claimed. 
Since Ho [0131] teaches a solid content range of the overall anode slurry and [0116] teaches the third suspension/pre-dispersion slurry solid content, with these two ranges overlapping from 20-35%, and since Ho [0136-0137] teaches viscosity control to within ranges overlapping that instantly claimed, a person having ordinary skill in the art would have found it obvious to optimize both solids content and thus viscosity of the third suspension/pre-dispersion slurry as well as the overall anode slurry within the ranges taught by Ho in order to achieve anode stability as taught by Ho. See MPEP 2144.05 I-II.
Thus, claim 13 is rendered obvious.

Regarding claim 15, Ho teaches the limitations of claim 10 above and teaches the negative electrode slurry is controlled to have a solid content of 40 to 50 wt% based on a total weight of the negative electrode slurry (solids 40% to 55%, up to 40% or 60%, by weight based on total weight of anode slurry, Ho [0131] – overlapping range is prima facie obvious per MPEP 2144.05 I) by controlling an amount of the thickener to be mixed (dispersant/thickener amount controlled within anode slurry to be within certain solid wt% in order to achieve desired electrochemical performance, Ho [0120]).

Regarding claim 16, Ho teaches the limitations of claim 10 above and teaches the hydrophilic polymer binder having the plurality of hydroxy groups is selectively adsorbed to the hydrophilic particle surface of the silicon-based active material and suppresses volume expansion of the silicon-based active material (overlapping binder materials in Ho [0106], such as PAA or PVA, would achieve same function of silicon material adsorption and volume suppression as those in instant Specification [0046] since they are the same chemical composition, i.e. PAA or PVA, and because they are interacting with overlapping choices of Si-based active material per Ho [0021] and instant Specification [0044] – see MPEP 2112.01 I-II).
Additionally, Ho [0004] presents the same problem solved by the instant invention of preparing anodes for good quality batteries by addressing the volume expansion and contraction of silicon-based active materials. Ho [0067-0072] addresses such problem in a similar manner to the instant invention in that the silicon-based active material is dispersed within a mixture alongside a binder before the carbon-based active material is added (versus the conventional method of adding all components at once, which is noted as being flawed in Ho [0066]). 
Thus, a person having ordinary skill in the art would have found it obvious, from these teachings of Ho regarding the order of combining the Si-based active material in a suspension with a binder before the C-based active material, as well as using the same binder material as the instant invention per citations above, to ensure the polymeric binder served to facilitate the volume-suppression of the Si material.
Thus, claim 16 is rendered obvious.

Response to Arguments
Applicant's arguments filed 06/21/2020 have been fully considered, but they are not persuasive. 
Remarks pages 9-10, directed to the order of steps and specifically when the thickener is added, cites instant Specification [0083-0085] to teach toward the significance of adding the thickener to the mixture of the pre-dispersion and carbon-based active material. However, significance does not equate to criticality and thus there is no display of new or unexpected results achieved by this order of adding thickener. MPEP 2145 notes that a showing of unexpected results must be based on evidence, not argument or speculation. Thus, the citation of [0083-0085] within the instant Specification noting significance of the order of adding thickener, and arguments related thereto, is not sufficient evidence to show that such an order of steps leads to new or unexpected results.
Furthermore, examiner notes that [0057] of the instant Specification states that the thickener is added when needed; this further supports the position that a skilled artisan, when adding a cellulose-based dispersant/thickener within modified Ho '011, would do so as needed and when needed within the anode slurry formation process in order to achieve desired slurry properties (as explained on page 7 of the 03/25/2022 non-final Office action), and thus would arrive at an invention meeting limitations of the claimed invention. That is, as noted above within the 35 USC 103 rejection, a person having ordinary skill in the art would indeed find it obvious to add the cellulose-based thickener whenever needed, such as to the mixture of the pre-dispersion slurry and carbon-based active material, to achieve expected results taught by Ho in that such cellulose-based thickener aids the dispersion of particles which is advantageous and thus obvious.  Such is aligned with MPEP 716.02(c)II which states "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof".

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho et al. (US 2019/0326589 A1, referred to herein as "Ho '589" as to not be confused with Ho '011 cited in the previous Office action and within the rejections above) teaches: A method for manufacturing a negative electrode for a secondary battery (method of preparing an anode slurry, Ho ‘589 [0115]), comprising:
preparing a carbon-based active material (a carbon active material selected, Ho ‘589 [0112, 0119]);
preparing a pre-dispersion slurry by mixing a silicon-based active material (dispersing a silicon-based material in the first suspension to form a second suspension then mixing/homogenizing, Ho ‘589 [0100, 0117-0118]), a conductive material (carbon aerogel of first suspension – Ho ‘589 [0116] – is conductive and can also include graphene or other dopants to increase to conductivity – Ho ‘589 [0022, 0036, 0041, 0075, 0082]), and a hydrophilic polymer binder having a plurality of hydroxy groups (dispersant for dispersion of carbon aerogel and silicon material – which are within second suspension per Ho ‘589 [0116-0117] – can be polyvinyl alcohol or polyacrylic acid per Ho ‘589 [0126]; PVA and PAA are preferable hydrophilic polymer binder options per instant Specification [0046]) in a dispersion medium (solvent within first suspension dispersed/homogenized with second suspension, Ho ‘589 [0116-0118, 0122-0125] – water is exemplary solvent in Ho ‘589 and dispersion medium per instant Specification [0070]) 
wherein, in the pre-dispersion slurry, the hydrophilic polymer binder having the plurality of hydroxy groups is selectively adsorbed to a hydrophilic particle surface of the silicon-based active material (overlapping dispersant/binder materials in Ho ‘589 [0126], namely as PAA or PVA, would achieve same function of silicon material adsorption as those in instant Specification [0046] since they are the same chemical composition, i.e. PAA or PVA, noted as preferable for achieving such function — see MPEP 2112.01);
mixing the carbon-based active material with the pre-dispersion slurry (dispersing a carbon active material in the homogenized second suspension to form a third suspension, Ho ‘589 [0119]);
mixing a thickener with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry (dispersing a binder material in the third suspension, Ho ‘589; binder material combination of materials including cellulose-based materials listed in Ho ‘589 [0110] which overlap thickener materials listed in instant Specification [0057]);
preparing a negative electrode slurry by mixing a water-based binder with the mixture in which the carbon-based active material and thickener are mixed with the pre-dispersion slurry (dispersing a binder material in the third suspension, Ho ‘589; binder material can be combination of materials including rubber-based materials listed in Ho ‘589 [0110] which overlap water-based binders listed in instant Specification [0058]);
applying the prepared negative electrode slurry on a current collector (anode slurry bound to current collector, Ho ‘589 [0110]; applying coating of electrode material onto current collector support, Ho ‘589 [0052-0053]; copper foil as anode current collector per Ho ‘589 [0150])); and
forming a negative electrode by removing moisture from the negative electrode slurry (anode layer prepared from anode slurry from which solvent is removed, Ho ‘589 [0072]; drying to form anode per Ho ‘589 [0150]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728